Citation Nr: 0813458	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-06 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for post- 
traumatic stress disorder (PTSD) prior to December 13, 2004.

2.  Entitlement to a rating in excess of 50 percent for post- 
traumatic stress disorder (PTSD) from December 13, 2004 to 
August 14, 2006.

3.  Evaluation of PTSD, currently rated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to May 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in January 2008.  A transcript of the 
hearing has been associated with the claim file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veterans Claims Assistance Act 
(VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.   At the Travel Board hearing of January 2008 the 
veteran testified that he was receiving treatment for his 
PTSD at the East Los Angeles VA Medical Center and the VA 
Outreach place in downtown Los Angeles.  He further testified 
that these records, if obtained, would show the current level 
of his PTSD disability.  The Board notes that the most recent 
records form the East Los Angeles VA Medical Center dates to 
July 2007.  Furthermore, a review of the claim file shows 
that no records from the VA Outreach place in downtown Los 
Angeles have been obtained.  These records must be requested 
and associated with the claim file.  

Accordingly, the case is REMANDED for the following action:

The AMC should obtain any VA outpatient 
treatment records from the East Los 
Angeles Medical Center for the veteran 
from July 2007 to the present and any 
records for the veteran from the VA 
Outreach place in downtown Los Angeles, 
and associate it with the claim file.

If upon completion of the above actions decision remains 
adverse to the appellant, the case should be returned, if 
necessary, after compliance with requisite appellate 
procedures.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

